Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In Reference to Claims 19 and 28
Claims 19 and 28 as amended recites “wherein coupling of said main vacuum pump and said auxiliary vacuum pump is done without measurement components, sensors, servo-controls, data management components or calculation components”  As well known in the art, all electronic machines require control elements to turn on or off.  Further, it is well known in the art that all motors have over load protection, therefore sensors or detectors are required to monitor the load or temperature of the motor.  Without measurement or sensor, the motor will run without safety control.

In Reference to Claims 20-27
Claims 20-27 are rejected by their virtue dependency to Claim 19.
In Reference to Claim 28
Claim 29 is rejected by its virtue dependency to Claim 28.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2003/0068233 to Royce in view of WO2012/165645, the art rejection is made based on the respective US Patent Publication 2014/0112815 to Kudara et al (Kudara), and further in view of US Patent Publication 2009/0081063 to Kemp.
In Reference to Claims 19, and  25-26
Royce discloses a system of a system of vacuum pumps comprising: a main vacuum pump (Fig. 1, 102) with a gas inlet port (Fig. 1, 108) connected to a vacuum chamber and a gas outlet port (Fig. 1, 112) leading into a conduit (Fig. 1, 118) before coming out into a gas outlet of the system of vacuum pumps, a non-return valve (Fig. 1, 106) positioned in said conduit between said gas outlet port and the said gas outlet (Fig. 1, 130) of the system of vacuum pumps, and an auxiliary vacuum pump (Fig. 1, 104) connected in parallel to said non-return valve (Fig. 1, 106), wherein said main vacuum pump is activated in order to pump gases contained in the vacuum chamber through said gas outlet port and simultaneously activating said auxiliary vacuum pump; (As showed in Fig. 2, curve 212 shows the auxiliary vacuum pump Starts after the main pump is started. Both main pump and auxiliary pump are running during the curve 212) and wherein said auxiliary vacuum pump continues to operate all the while that said main vacuum pump pumps gases contained in the vacuum chamber and/or all the while that said main vacuum pump maintains a defined pressure in the vacuum chamber. (As showed in Fig. 2, curve 212 show both main pump and auxiliary pump keep running)
Royce does not teach motor to run the pump.
Kudara teaches motors are used to run both of the main and auxiliary pump (Fig. 1, 24 and 58)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Royce to incorporate teachings from Kudara. Doing so, would result in a motor being used to drive pumps of Royce. Both inventions of Kudara and Royce are for a multiple stage of vacuum pump systems. And Kudara provides a method of driving a pump with a predictable result of success.
The combination of Kudara and Royce as applied to Claim 19 does not teach the lubrication of the pump.
Kemp teaches the vane vacuum pump sidling portion of the vane can be self-lubricated by oil in the working media (Paragraph 7), vacuum pump comprises oil separator (Paragraph 156)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the combination of Royce and Kudara as applied to Claim 19 to incorporate teachings from Kemp.  Doing so, would result in the vane of the vacuum pump with an oil separator being integrated into the system of Royce.  Having an oil separator coupled with a vacuum pump, a lubricant can be mixed with the working fluid to provide the necessary lubrication for the rotary compressor, including the various seals and contact surfaces, and oil in the discharged media can be removed.
In Reference to Claim 20
Royce teaches an outlet of said auxiliary vacuum pump rejoins (Fig. 1, 122) said gas outlet of the system of vacuum pumps after said non-return valve.
In Reference to Claim 21
Royce discloses a nominal flow rate of said auxiliary lubricated rotary vane vacuum pump (Fig. 1, 104) is selected with a nominal flow rate selected as a function of a volume of said conduit which is limited by said non-return valve (Royce teaches the selection of auxiliary pump depends of the configuration of the system in Paragraph 28, therefore, it is obvious the a person with ordinary skill in the art will determine the capacity of the pump based on the system requirement).
In Reference to Claim 22
Royce discloses a flow rate of said auxiliary vacuum pump is from 1/500 to 1/5 of a nominal flow rate of said main lubricated vacuum pump.
In Reference to Claim 23
Royce discloses said auxiliary vacuum pump is single-staged or multi-staged (Paragraph 27/28, both pump 102 / 104 can be any number of vacuum pumps)
In Reference to Claim 24
Royce discloses said non- return valve (Fig. 1, 106)
Royce is silent on the operation pressure of the valve. However, Royce teaches the check valve is sized to accommodate all the flow from the chamber (Paragraph 24) and prevents fluid form flow back to the primary pump and may be any number of suitable vacuum rated design (Paragraph 30). Therefore, it is obvious that a person with ordinary skill in the art will determined the operating pressure of the check valve.
In Reference to Claim 27
Royce discloses continuing to operate said auxiliary vacuum pump all the while that said main vacuum pump pumps the gases contained in the vacuum chamber. (As showed in Fig. 2, the curve 212 shows the auxiliary vacuum pump is operated all the time while the main pump is being operated.)
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Royce in view of Kemp.
In Reference to Claims 28 and 29
Royce discloses a system of vacuum pumps comprising: a main lubricated rotary vane vacuum pump (Fig. 1, 102) including: a gas inlet port (Fig. 1, 108) connected to a vacuum chamber, and a gas outlet (Fig. 1, 112) port; a first conduit section (Fig. 1, 118) located between said gas outlet port and a gas outlet (Fig. 1, 130) of the system of vacuum pumps; a non-return valve (Fig. 1, 106) positioned in said first conduit section; a second conduit (Fig. 1, 116) section extending between said gas outlet port and said gas outlet of the system of vacuum pumps, said first conduit section extending from said second conduit section; an auxiliary lubricated rotary vane vacuum pump (Fig. 1, 104) located in said second conduit section downstream of said first conduit section and connected in parallel to said non-return valve Royce discloses the multiple stage vacuum pump state. 
Royce does not teach the operation process: wherein said main lubricated rotary vane vacuum pump is activated in order to pump gases contained in the vacuum chamber through said gas outlet port and through said gas outlet of the system of vacuum pumps and simultaneously activating said auxiliary lubricated rotary vane vacuum pump; and wherein said auxiliary lubricated rotary vane vacuum pump continues to operate all the while that said main lubricated rotary vane vacuum pump pumps gases contained in the vacuum chamber and/or all the while that said main lubricated rotary vane vacuum pump maintains a defined pressure in the vacuum chamber; and wherein said non-return valve is adapted to close at a pressure in said first conduit section that depends on reduction of the pressure in the vacuum chamber, whereby said activation of said auxiliary lubricated rotary vane vacuum pump while said non-return valve is closed enables increasing the pressure reduction in the vacuum chamber and decreases energy of operating said main lubricated rotary vane vacuum pump;
closing said non-return valve at a pressure in said first conduit section that depends on reduction of the pressure in the vacuum chamber; and increasing a pressure reduction in the vacuum chamber and decreasing energy of operating said main lubricated rotary vane vacuum pump, as a result of said activation of said auxiliary lubricated rotary vane vacuum pump while said non-return valve is closed.
However, Royce discloses the claimed system in terms of structure. Further, Royce discloses the objective of applying the auxiliary pump is to save the energy. Therefore, it is obvious that a person with ordinary skill in the art will determine the time to run the auxiliary pump based on the energy saving requirement. According to MPEP, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.
Royce does not teach the lubrication of the vane pump.
Kemp teaches the vane vacuum pump sidling portion of the vane can be self-lubricated by oil in the working media (Paragraph 7)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Royce to incorporate teachings from Kemp.  Doing so, would result in the vane of the vacuum pump design of Kemp being integrated into the system of Royce.  So, lubricant in the working media can provide the necessary lubrication for the rotary compressor, including the various seals and contact surfaces.
Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive. 
The Terminal Disclaimer is approved.  The Double Patenting Rejection has been withdrawn.
Starting on Page 8, the applicant argues the USC 103 Claim Rejection to Claims 19-24 and 27.  The Office respectively disagree.  First, the Applicant’s argument is based on the amended claim.  The Claim amendment raised USC 112(a) enablement issue as explained in the Claim rejection section above.  
Starting on Page 12, the Applicant argues the Kudara reference, specifically, the Applicant argues there is no motivation of combination the Kudara and Royce.  The Office respectively disagrees.  Both Kudara and Royce solve the same problem, providing a power source to drive a pump. Therefore, a person with ordinary skill in the art will applying a motor to drive a pump.
Starting on Page 13, the Applicant argues the USC 103 Claim Rejection to Claims 28 and 29.  The Office respectively disagree.  First, the Applicant’s argument is based on the amended claim.  The Claim amendment raised USC 112(a) enablement issue as explained in the Claim rejection section above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2007/0217937 to Sawai et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4/27/2021